Title: Thomas Jefferson to Albert Gallatin, 8 September 1816
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello Sep. 8. 16.
          
          The jealousy of the European governments rendering it unsafe to pass letters thro’ their post-offices, I am obliged to borrow the protection of your cover to procure a safe passage for the inclosed letter to Mde de Staël, and to ask the favor of you to have it delivered at the hotel of M. De Lessert without passing thro’ the post office.
          In your answer of June 7. to mine of May 18. you mentioned that you did not understand to what proceeding of Congress I alluded as likely to produce a removal of most of them the members, & that by a spontaneous movement of the people, unsuggested by the newspapers, which had been silent on it. I alluded to the law giving themselves 1500.D. a year. there has never been an instance before of so unanimous an opinion of the people, and that thro’ every state of the union. a very few members of the first order of merit in the
			 house will be re-elected, such as R. M. Johnson who has been reelected, Clay of Kentucky by a small majority & a few others. but the almost entire mass will go out, not only those who supported the law, or voted for it, or were skulked from the vote, but those who voted against it, or opposed it actively, if they took the money; and the examples of refusal to take it were very few. the next Congress then, federal as well as republican, will be almost wholly of new members.
          We have had the most extraordinary year of drought & cold ever known in the history of America. in June, instead of 3¾ I. our average of rain for that month, we had only ⅓ of an inch, ins in Aug. instead of 9⅙ I. our average, we had only 810 of an inch. and it still continues. the summer too has been as cold as a moderate winter. in every state North of this there has been frost in every month of the year; in this state we had
			 none in June & July. but those of Aug. killed much corn over the mountains. the crop of corn thro’ the US. Atlantic states will probably be less than ⅓ of an ordinary one, that of tobo still less, and of mean quality. the crop of wheat was midling in quantity, but excellent in quality. but every species of bread grain taken together will not be sufficient for the
			 subsistence of the inhabitants; and the exportation of flour, already begun by the indebted and the improvident, to whatsoever degree it may be carried, will be exactly so much taken from the
			 mouths
			 of our own citizens. my anxieties on this subject are the greater, because I remember the deaths which the drought of 1755. in Virginia, produced from the want of food.
          There will not be the smallest opposition to the election of Monroe and Tompkins; the republicans being undivided, & the federalists desperate. the Hartford convention, and peace of Ghent, have nearly annihilated them.
          Our state is becoming clamorous for a convention & amendment of their constitution, and I believe will obtain it. it was the first constitution formed in the US. and, of course the most imperfect. the other states improved in theirs in proportion as new precedents were added, & most of them have since amended. we have entered on a liberal plan of
			 internal improvements, and the universal approbation of it will encourage and ensure it’s prosecution.   I recollect nothing else domestic worth noting
			 to
			 you, and therefore place here my respectful and affectionate salutations.
          Th: Jefferson
        